DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This is an office action in response to applicant’s arguments and remarks filed on June 15, 2022, and the supplemental amendment filed on June 30, 2022. Claims 1-2, 6, 8, 11, and 13 are pending in the application and are being examined herein.
Status of Objections and Rejections
	The objections to the drawings, specification, and claims are withdrawn in view of Applicant’s amendment.
	All rejections from the previous office action are withdrawn in view of Applicant’s amendment.
	New objections to the claims are necessitated by the amendments.
	New grounds of rejection under 35 U.S.C. 103 are necessitated by the amendments.
Drawings
The drawings were received on June 30, 2022.  These drawings are acceptable.
Claim Objections
Claim 2 is objected to because of the following informalities:  in lines 2 and 3, each recitation of “penetrating heat-dissipating” should read “penetrating non-interconnecting heat-dissipating” for consistency.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  in line 2, “penetrating heat-dissipating holes” should read “penetrating non-interconnecting heat-dissipating holes” for consistency.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6, 8, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Qin et al. (CN 206235594 U) (provided in Applicant’s IDS filed on October 13, 2020) (references herein made with respect to English Machine Translation) and further in view of Maracas et al. (US 5,851,370 A).
Regarding claim 1, Qin teaches an apparatus (an electrophoresis apparatus, Fig. 1, pg. 2, 7th paragraph), comprising:
a rubber plate (a rubber plate 20, Fig. 1, pg. 2, 6th paragraph, pg. 3, 3rd paragraph), wherein a surface of the rubber plate is provided with a plurality of penetrating non-interconnecting heat-dissipating holes (a surface of the rubber plate 20 is provided with a plurality of non-interconnecting heat exchange holes 21, Fig. 1, pg. 2, 6th paragraph, pg. 3, last paragraph), and wherein the plurality of penetrating non-interconnecting heat-dissipating holes comprises four spaced apart through-holes (the plurality of non-interconnecting heat exchange holes 21 comprises seven spaced apart through-holes, Fig. 1, pg. 2, 6th paragraph, pg. 3, last paragraph).
Qin teaches the rubber plate 20 (Fig. 1, pg. 2, 6th paragraph, pg. 3, 3rd paragraph). Qin fails to teach that the rubber plate is bent.
Maracas teaches an apparatus 360 for performing electrophoresis (abstract, Figs. 16-17, col. 15, lns. 5-7). Maracas teaches that the apparatus 360 includes a cover 380 having a concave shape and formed of rubber (Figs. 16-17, col. 15, lns. 54-61; Examiner interprets the cover 380 to be bent since it has a concave shape). Maracas teaches that the cover 380 defines an opening 388 which provides a fluidic communication path between a first side and a second side (Figs. 16-17, col. 15, lns. 66-67, col. 16, ln. 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shape of the rubber plate of Qin to be bent as taught by Maracas in order to yield the predictable result of a rubber plate for transporting fluid in an electrophoresis apparatus. Additionally, generally, differences in shape will not support the patentability of subject matter encompassed by the prior art absent persuasive evidence that the particular configuration is significant. MPEP § 2144.04(IV)(B). Therefore, it would have been a matter of choice to use a bent rubber plate which a person of ordinary skill in the art would have found obvious.
The limitations “heat-dissipating” and “of an electrophoresis tank” are intended use limitations. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Qin teaches an electrophoresis apparatus which can be cool rapidly and can discharge a large amount of heat through heat dissipation (Fig. 1, pg. 1, last two paragraphs), so the electrophoresis apparatus is capable of the recitations “heat-dissipating” and “of an electrophoresis tank.”
Regarding claim 2, Modified Qin teaches wherein each penetrating heat-dissipating hole of the plurality of penetrating heat-dissipating holes has an elongated shape (each of the plurality of non-interconnecting heat exchange holes 21 has an elongated shape through the rubber plate 20, Fig. 1, pg. 2, 6th paragraph, pg. 3, last paragraph).
Regarding claim 6, Qin teaches an apparatus (an electrophoresis apparatus, Fig. 1, pg. 2, 7th paragraph), comprising:
a first rubber plate and a second rubber plate (a first rubber plate 20 and a second rubber plate 30, Fig. 1, pg. 2, 6th paragraph, pg. 3, 3rd paragraph), wherein the first rubber plate is provided with a first plurality of penetrating non-interconnecting heat-dissipating holes and the second rubber plate is provided with a second plurality of penetrating non-interconnecting heat-dissipating holes (the first rubber plate 20 is provided with a first plurality of non-interconnecting heat exchange holes 21, and the second rubber plate 30 is provided with a second plurality of non-interconnecting heat exchange holes 31, Fig. 1, pg. 2, 6th paragraph, pg. 4, first paragraph), wherein the first plurality of penetrating non-interconnecting heat-dissipating holes comprises four spaced apart through-holes and wherein the second plurality of penetrating non-interconnecting heat-dissipating holes comprises four spaced apart through-holes (the first plurality of non-interconnecting heat exchange holes 21 comprises seven spaced apart through-holes, and the second plurality of non-interconnecting heat exchange holes 31 comprises six spaced apart through-holes, Fig. 1, pg. 2, 6th paragraph, pg. 4, first paragraph).
Qin teaches the first rubber plate 20 and the second rubber plate 30 (Fig. 1, pg. 2, 6th paragraph, pg. 3, 3rd paragraph). Qin fails to teach that the first and second rubber plates are bent.
Maracas teaches an apparatus 360 for performing electrophoresis (abstract, Figs. 16-17, col. 15, lns. 5-7). Maracas teaches that the apparatus 360 includes a cover 380 having a concave shape and formed of rubber (Figs. 16-17, col. 15, lns. 54-61; Examiner interprets the cover 380 to be bent since it has a concave shape). Maracas teaches that the cover 380 defines an opening 388 which provides a fluidic communication path between a first side and a second side (Figs. 16-17, col. 15, lns. 66-67, col. 16, ln. 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shape of the first and second rubber plates of Qin to be bent as taught by Maracas in order to yield the predictable result of rubber plates for transporting fluid in an electrophoresis apparatus. Additionally, generally, differences in shape will not support the patentability of subject matter encompassed by the prior art absent persuasive evidence that the particular configuration is significant. MPEP § 2144.04(IV)(B). Therefore, it would have been a matter of choice to use bent first and second rubber plates which a person of ordinary skill in the art would have found obvious.
The limitations “heat-dissipating,” “of an electrophoresis tank,” and “pair with the first bent rubber plate” are intended use limitations. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Qin teaches an electrophoresis apparatus which can be cool rapidly and can discharge a large amount of heat through heat dissipation (Fig. 1, pg. 1, last two paragraphs), so the electrophoresis apparatus is capable of the recitations “heat-dissipating” and “of an electrophoresis tank.” Modified Qin also teaches the first bent rubber plate 20 and the second bent rubber plate 30 form a cavity therebetween (Qin, Fig. 1, pg. 3, 3rd paragraph, Maracas, Figs. 16-17, col. 15, lns. 54-61, see modification supra), so the second bent rubber plate is capable of the recitation “pair with the first bent rubber plate.”
Regarding claim 8, Modified Qin teaches wherein each penetrating non-interconnecting heat-dissipating hole of the first plurality of penetrating non-interconnecting heat-dissipating holes and the second plurality of penetrating non-interconnecting heat-dissipating holes has an elongated shape (each of the first plurality of non-interconnecting heat exchange holes 21 and second plurality of non-interconnecting heat exchange holes 31 has an elongated shape through the first rubber plate 20 and the second rubber plate 30, Fig. 1, pg. 2, 6th paragraph, pg. 3, last paragraph, pg. 4, first paragraph).
Regarding claim 11, Modified Qin teaches wherein each of the plurality of penetrating heat-dissipating holes are parallel to each other (each of the plurality of non-interconnecting heat exchange holes 21 is parallel to each other, Fig. 1, pg. 2, 6th paragraph, pg. 3, last paragraph).
Regarding claim 13, Modified Qin teaches wherein each of the first plurality of penetrating non-interconnecting heat-dissipating holes provided on the first bent rubber plate are parallel to each other, and wherein each of the second plurality of penetrating non-interconnecting heat-dissipating holes provided on the second bent rubber plate are parallel to each other (each of the first plurality of non-interconnecting heat exchange holes 21 provided on the first rubber plate 20 is parallel to each other, and each of the second plurality of non-interconnecting heat exchange holes 31 provided on the second rubber plate 30 is parallel to each other, Fig. 1, pg. 2, 6th paragraph, pg. 3, last paragraph, pg. 4, first paragraph).
Response to Arguments
Applicant’s arguments with respect to claims 1 and 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.T./Examiner, Art Unit 1794                                                                                                                                                                                                        

/MARIS R KESSEL/Primary Examiner, Art Unit 1699